Citation Nr: 1202718	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include schizophrenic disorder, anxiety disorder and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenic disorder, anxiety disorder, and depression.  




REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO.  

Notably, in various VA Form 9's, Appeals to Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  However, in a statement received in November 2011, and most recently in a VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2011, he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Of preliminary importance, the claim of service connection was previously denied in an unappealed rating decision, dated in February 1995 and issued in March 1995 by the RO.  

The Veteran petitioned to reopen the claim in October 2007.  Although the RO adjudicated the claim on the merits in the August 2008 decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Further, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including schizophrenic disorder, anxiety disorder, and depression, as evidenced by various lay statements submitted by him, which discuss his schizophrenic disorder, anxiety disorder, and depression symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as that of service connection for an acquired psychiatric disorder, to include schizophrenic disorder, anxiety disorder, and depression.  

The issues of whether new and material evidence has been submitted to reopen the claim of service connection for myocardial infarction and entitlement to a nonservice-connected (NSC) pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

After the latest readjudication of these matters, the Veteran submitted various written statements directly for the Board's consideration.  He did not supply a waiver of his right to have this evidence initially considered by the RO.  Insofar as this is duplicative of other evidence in the claims file, and insofar as the action taken hereinbelow is favorable to the Veteran, the Board finds that a remand to the RO is not necessary and would serve only to delay the resolution of this matter without corresponding benefit to the Veteran.  

The reopened claim of service connection for an acquired psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence received since the RO's February 1995 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims of service connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  


Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  


Analysis

By way of background, the RO denied the original claim of service connection for schizophrenia in an unappealed October 1987 RO rating decision.  

As noted, in a rating decision in February 1995, the RO denied the Veteran's request to reopen his claim of service connection for an acquired psychiatric disorder.  He was notified in writing of this action and apprised of his appellate rights at that time; however, he did not submit a notice of disagreement following either decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2007, the Veteran essentially requested that his claim of service connection for an acquired psychiatric disorder be reopened.  The August 2008 rating decision currently on appeal again denied reopening the claim because new and material evidence was not submitted.  38 U.S.C.A. § 5108.  

The evidence of record at the time of the last final denial in February 1995 included the Veteran's service treatment records, private treatment records, VA examination reports, and various lay statements.  These examination reports did not address the etiology of the claimed acquired psychiatric disorder.  

In the February 1995 rating decision, the RO observed that private treatment records and VA examination reports reflect treatment for schizophrenia, and indicated that the Veteran was first hospitalized for psychotic symptoms in March 1987 and had a psychotic breakdown in October 1988.  

However, the RO determined that the evidence submitted since the initial denial was not material to the issue as there was no indication of treatment during service, nor any medical opinion relating the condition to the Veteran's military service, and there was no evidence of the onset of a psychosis within 1 year separation from military service.  

The evidence associated with the claims file subsequent to the February 1995 rating decision includes private treatment records, Social Security Administration (SSA) records, and various lay statements submitted by the Veteran and his father.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 1995 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

Moreover, the Board finds the lay assertions presented by the Veteran and his father to provide more information concerning the circumstances surrounding the onset of the claimed acquired psychiatric disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

In this regard, the Veteran's father has provided statements attesting to his lucidity and mental health status during service.  The Veteran and his father are competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The newly submitted evidence pertains to elements of the claims that were previously found to be lacking.   Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a skin disorder, fatigue, hair loss, and a sleep disorder.  

However, as will be discussed, further development is necessary before the merits of the Veteran's claim can be addressed.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is allowed, subject to additional development as discussed hereinbelow.  


REMAND

Notably, the Veteran's service treatment records show that, on Report of Medical Examination in January 1979, he was listed as "normal" on psychiatric clinical evaluation, and on Report of Medical History, he "checked-the-box" for "no" for "nervous trouble of any sort," and for "depression or excessive worry."  

On Preliminary Physical Review, dated in January 1979, the "no" boxes were checked for "have you ever been treated for a mental condition," and for "have you ever been rejected for military service for mental, physical or other reasons."  

However, on Mental Health Evaluation of Active Duty Air Force Personnel, dated in July 1979, the Veteran was evaluated for mediocre duty performance.  On behavior assessment, it was noted that the Veteran "constantly [was] in minor incidents, northing serious, but enough to attract attention.  Usually very childish pranks.  Latest incident was hanging swastikas on doors and espousing dislike for persons of [J]ewish extraction."  

It was recommended that the Veteran not be retained in military service, as it was observed that he had no emotional reactions, thought everything was funny, had a fixation for things connected with Nazism, and had no apparent sense of what was "right" or "wrong," or acceptable behavior.  

A July 1979 statement from the Sheppard Air Force Base Regional Hospital shows the Veteran was found to not have a psychiatric disorder warranting action through medical channels under the provisions of Air Force Manuel 35-4; however, there was evidence of a personality disorder as described in the Diagnostic and Statistical Manual (DSM-II) of Mental Disorders.  

The personality disorder was classified as inadequate personality with borderline features, severe chronic, manifested by anti-social like behavior such as firing bottle rockets at squadron windows, fantasies of sabotaging US Air Force planes and placing Nazi swastikas on squadron doors.  It was noted that the Veteran had some difficulty sorting out reality and dream world, displayed confused emotional reactions, and had a tendency to grandiosity.  

Other comments included an opinion that the Veteran had the potential for decompensation with a psychotic episode likely if placed under stress, and prognosis for successful adjustment to the military was determined to be extremely poor.  

It was recommended that the Veteran be given an administrative separation as soon as possible and noted that he would be followed on an outpatient basis at the hospital until separation.  

A subsequent Record of Administrative Training Action, also dated in July 1979, indicates that the Human Development Center determined that the Veteran had a borderline schizoid personality, which interfered with his training to such a degree that he had great trouble adjusting to the demands of military life.  It was noted that the Veteran had not been a disciplinary problem in his school squadron.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137.  

Under applicable laws and regulations, mere congenital or developmental defects, absent displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c).  38 C.F.R. § 4.9.  

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  38 C.F.R. § 4.127.  

Service connection is still permissible for such a defect in the limited circumstance when there has been aggravation of a congenital defect during service by superimposed injury, although not superimposed disease.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

The private treatment records and SSA records, dated from March 1987, show that the Veteran was treated for schizophrenic reaction, chronic paranoid type with acute exacerbation, and other major psychotic diagnostic possibilities were considered.  

The Veteran reported that he had prior psychiatric contact in 1979 when he was in the Air Force for approximately 5 months, where he was treated by an outpatient psychiatrist and experienced hallucinations dating back to high school, and possibly before then.  He also reported having a family history of treatment for mental health issues.  

Notably, a November 1987 private treatment record reflects a family history of being in and out of mental hospitals during his childhood years.  The private treatment records generally reveal diagnoses of chronic paranoid schizophrenia, anxiety, depression, and schizotypal personality disorder.  

The Veteran underwent VA general and mental disorders examinations in April 1994, during which he provided a history of paranoid schizophrenia.  The examiner noted the Veteran had grandiose thoughts when in the Air Force, but there was no hospitalization involved and that, in October 1988, he had a schizophrenic breakdown requiring hospitalization.  The examiner noted that, in 1987, the Veteran was treated for paranoid schizophrenia and hospitalized for 3 and 1/2 years for his psychiatric disorder.  

On mental status evaluation, the examiner observed the Veteran continued to show stereotypical behavior and significant residual difficulties of schizophrenic disorder, and the Veteran was diagnosed with schizophrenic disorder paranoid type.  

Significantly, the examiner failed to provide an opinion as to the etiology of the Veteran's diagnosed disorder.    

More recently, the Veteran's father submitted a lay statement in October 2009, and reported observations that, at the time of his enlistment, the Veteran seemed mentally stable and passed all admission requirements and arrived home in July 1979 in a disturbed mental condition, the extent of which became more apparent.  

Additionally, in an April 2010 statement, the Veteran noted that his father observed him to be mentally stable while visiting him during his basic training in service, but that his condition deteriorated immediately after discharge from service.  

In view of the above, two possible theories of entitlement exist in this case: direct service connection for an acquired psychiatric disorder; or service connection based on aggravation of a preexisting condition, to include schizophrenic disorder.  However, as noted, a medical opinion has not yet been obtained to address the later, and no nexus opinion has been offered to address the former.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Hence, the Veteran should be scheduled for another VA psychiatric examination to identify and evaluate any psychopathology present, to specifically include schizophrenic disorder, anxiety disorder, and depression.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify any and all sources of treatment, as well as any additional information, for his claimed acquired psychiatric disorder, and to furnish signed authorizations for release to the VA any information in connection with each non-VA source identified.  

2.  The RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed psychopathology, to include schizophrenic disorder, anxiety disorder, and depression.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's and his father's lay assertions.  A notation to the effect that this record review too place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

All clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

Specifically, the examiner must:

a)  List all psychiatric diagnoses applicable to the Veteran.  

b)  Determine whether the Veteran's psychiatric symptoms meet the criteria set forth for schizophrenic disorder, anxiety disorder, and depression in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  

c)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability had its onset during his period of active service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After completing all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


